DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2020 has been entered.

Response to Arguments
The request for continued examination with an amendment filed July 29th 2020 has been entered. Claims 1-11, and 13 are currently pending with claim 12 now canceled.
With respect to the previously applied rejection of claim 1 under 35 USC 102, the applicant argues that amended claim 1 includes the language directed to reciting a cross section of the slide bar and the slide hole taken orthogonally to the direction in which the protruding portion 25t extends do not match in the Honda reference. The applicant argues that this is because the cross section of the slide bar and the slide hole in Honda are actually as they appear highlighted in the annotated figures presented by the applicant, and therefore they do not match. The examiner respectfully disagrees with this argument. The penetration direction is 

    PNG
    media_image1.png
    232
    293
    media_image1.png
    Greyscale

Figure Showing a Plane Orthogonal to a Line L.
With regards to amended claim 1, the applicant argues that the Honda reference does not directly disclose the amended limitation of a display on the outside of a main body because Honda does not explicitly disclose where and how the display device is disposed relative to the main body of the blood pressure measurement device. The examiner respectfully agrees that the Honda reference does not appear to explicitly teach the location of the display. The examiner notes that this new limitation is now taught below by the Finburgh reference which is part of a combination with the Honda reference.
With regards to the previously applied rejection under 35 USC 102 of claim 5, the applicant argues that amended claim 5 recites that the cross section of the slide hole is substantially rectangular which is not taught in Honda because the protruding section 25t is circular rather than rectangular. The examiner respectfully disagrees with this argument. The protruding section is rectangular in such a way that it can slide through the “rail part” of the slide hole 15s in Honda. Additionally, the slide bar 25t appears rectangular and not circular in the figures as the applicant suggests. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an element, and a latch mechanism, in claims 1, and 11.
The “element for blood pressure measurement” in claim 1 invokes interpretation under 35 USC 112(f) because the term “element” is a generic placeholder nonce term, and it is coupled with the functional language “for blood pressure measurement” without including a structural definition of the nonce term in the claim. The specification of the instant application in paragraph 0092 indicates that the device is able to measure pressure by including a pressure sensor. Paragraph 0092 additionally indicates that one example of a pressure sensor could be a piezo resistance pressure sensor. Therefore the 
The “latch mechanism that keeps the first clamp portion and the second clamp portion in an open state” in claim 11 invokes interpretation under 35 USC 112(f) because the term “latch mechanism” is a generic placeholder nonce term, and it is coupled with the functional language “keeps the first clamp portion and the second clamp portion in an open state.” Paragraph 0105 of the instant application describes a “known” push-push mechanism which serves as the structure of a latch mechanism. Therefore the “latch mechanism” will be interpreted as a latch such as a push-push mechanism or functional equivalents thereof for keeping the first clamp portion and the second clamp portion in an open state.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015036041A to Honda et al. (Hereinafter Honda) in view of US 2006/0079792 A1 to Finburgh et al. (hereinafter Finburgh).
Regarding claim 1, Honda discloses a blood pressure measurement cuff (Attached Machine Translation of Honda, Abstract) including a clamp mechanism that sandwiches a substantially bar-shaped measurement site (Honda Fig. 7), and a main body with an element for blood pressure measurement built in (Machine translation of Honda page 4, Application example, a blood pressure measurement device 100 includes parts required to measure blood pressure include a pressure sensor 103 and a pump 105, and because the compression apparatus 1 has a simple structure it can carry it easily) wherein the clamp mechanism comprises: 
A first clamp portion having a shape that is curved along a first half of an outer circumferential surface of the measurement site so as to press a side of the first half (Honda Fig. 7, element 13).
A second clamp portion having a shape that is curved along a second half opposite to the first half of the outer circumferential surface of the measurement site so as to press a side of the second half (Honda Fig. 7, element 23). 
A slide hole that is formed at one end portion in a circumferential direction of the first clamp portion so as to penetrate in a penetration direction intersecting with the circumferential direction (Honda Fig. 3 and Fig. 5, element 15s, see Honda annotated Figure 1 below with penetration direction defined).
And a slide bar that extends from one end portion of the second clamp portion corresponding to the one end portion of the first clamp portion and into the slide hole of the first clamp portion, fits therein, and slides with friction with respect to the slide Honda Fig. 3 and Fig. 5, demonstrating slide bar element 25t which slides with respect to the slide hole). 
Wherein other end portions of the first clamp portion and the second clamp portion each refer to an end portion on a side opposite to the one end portion among both end portions in the circumferential direction (see Honda Annotated Figure 3, with definitions for each of the first and second other end portions).
Wherein the slide hole and the slide bar are curved so as to protrude on a side near other end portions of the first clamp portion and the second clamp portion (Honda Fig. 7, slide hole 15s is curved so that the slide bar 25t would protrude closer to the other end portions than if the slide hole were completely straight).
Wherein the clamp mechanism is used for blood pressure measurement (Attached Machine Translation of Honda, Abstract),
Wherein a cross section of the slide hole taken orthogonally to the penetration direction has a predetermined shape (see Annotated Figure 1 below, penetration direction; see Annotated Figured 2 below, cross-section of the slide hole taken orthogonally to the penetration direction), and
Wherein the shape of a cross section of the slide bar taken orthogonally to a direction in which the slide bar extends substantially matches the predetermined shape of the cross section of the slide hole (Honda Fig. 4, the rectangular shaped slide bar 25t is oriented in order to move in the penetration direction d2 within the slide hole which demonstrates that it substantially matches the rectangular shape of the cross section of the slide hole perpendicular to the penetration direction
Honda does not directly disclose:
The cuff wherein a display device is disposed on an outside of the main body that has the element for blood pressure measurement built in.
Finburgh teaches a blood pressure cuff device for monitoring parameters associated with the circulatory system (Finburgh Paragraph 0003, this invention relates generally to apparatus and methods for the non-invasive monitoring of e.g., arterial blood pressure). Finburgh further teaches the device including a display device disposed on an outside of the main body that has the element for blood pressure measurement built in (Finburgh Paragraph 0206 and Fig. 5 element 541, the apparatus may have an autonomous and semi-autonomous embodiment wherein the control module and display functionality is disposed entirely within the apparatus itself thereby making the device in effect completely autonomous of any external controller or display unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the blood pressure measurement cuff of Honda with the display unit integrated within the blood pressure measurement cuff of Finburgh for the purpose of improving the mobility of the device (Finburgh Paragraph 0206, this embodiment might be useful, for example, for in-home use by a subject, in applications where a great degree of mobility is required).

    PNG
    media_image2.png
    315
    828
    media_image2.png
    Greyscale

Annotated Figure 1 (Corresponding to Honda Fig. 7)

    PNG
    media_image3.png
    306
    566
    media_image3.png
    Greyscale

Annotated Figure 2 (Corresponding to Honda Fig. 7)

    PNG
    media_image4.png
    875
    1268
    media_image4.png
    Greyscale

Annotated Figure 3 (Corresponding to Honda Fig. 7)
Regarding claim 2, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 1 as above, wherein a fluid bladder that is to be inflated during blood pressure measurement is provided along one or both of an inner circumferential surface of the first clamp portion and an inner circumferential surface of the second clamp portion (Honda Fig. 7, element 30 air bag).
Regarding claim 3, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 1 as above, wherein a first pressing region for placing a finger is formed adjacent to the slide hole on the outer circumferential surface side of the one end portion of the first clamp portion (Honda Fig. 7, element 11), and wherein a second pressing region for placing a finger is formed at a position corresponding to the first pressing Honda Fig. 7, element 21).
Regarding claim 4, the Honda/Finburgh combination teaches The blood pressure measurement cuff according to claim 1 as above, wherein a third pressing region for placing a finger is formed on a leading end of the slide bar (see Honda Annotated Figure 4, third pressing region), and wherein a fourth pressing region for placing a finger is formed adjacent to the slide hole on the inner circumferential surface side of the one end portion of the first clamp portion (see Honda Annotated Figure 4, fourth pressing region).

    PNG
    media_image5.png
    851
    1102
    media_image5.png
    Greyscale

Annotated Figure 4 (Corresponding to Honda Fig. 7)
Regarding claim 5, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 1 as above, wherein the cross section of the slide hole taken orthogonally to the penetration direction is substantially rectangular (Honda Fig. 4, the rectangular shaped slide bar 25t is oriented in order to move in the direction d2 within the slide hole which demonstrates that it substantially matches the rectangular shape of the cross section of the slide hole).
Regarding claim 6, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 5 as above, wherein among edges constituting an exit/entrance of the slide hole on a side away from the second clamp portion in the penetration direction, a second edge (see Honda Annotated Figure 5 below, second edge) on a side near the other end portion of the first clamp portion is at a position closer to the second clamp portion in the penetration direction than a first edge (see Honda Annotated Figure 5 below, first edge) on a side away from the other end portion of the first clamp portion is, and/or wherein among edges constituting an exit/entrance on a side near the second clamp portion of the slide hole in the penetration direction, a third edge (see Honda Annotated Figure 5 below, third edge) on a side far from the other end portion of the first clamp portion is at a position farther from the second clamp portion in the penetration direction than a fourth edge (see Honda Annotated Figure 5 below, fourth edge) on a side near the other end portion of the first clamp portion is.

    PNG
    media_image6.png
    388
    776
    media_image6.png
    Greyscale

Annotated Figure 5 (Corresponding to expanded view of Honda Fig. 7)
Regarding claim 7, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 6 as above, wherein curves are formed in cross sections of the first edge and the fourth edge so as to reduce friction (see Honda Annotated Figure 5 above, curved first and fourth edges), and wherein cross sections of the second edge and the third edge are formed in right angles or acute angles so as to increase friction (see Honda Annotated Figure 5 above, second and third edges with lines added to emphasize the acute angle).
Regarding claim 8, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 1 as above, wherein a dimension in the circumferential direction of the second clamp portion is set to be smaller than a dimension in the circumferential direction of the first clamp portion (see Honda Annotated Figure 6 below, a dimension in the circumferential direction of the first clamp portion is greater than a dimension in the circumferential direction of the second clamp portion because of the slide hole present in the first clamp portion), and wherein the penetration direction of the slide hole is directed outward in the circumferential direction with respect to the one end portion of the first clamp portion as the inner circumferential surface side is approached from the outer circumferential surface side of the first clamp portion (see Honda Annotated figure 1 above, penetration direction is outward with respect to the one end portion of the first clamp portion).

    PNG
    media_image7.png
    771
    1202
    media_image7.png
    Greyscale

Annotated Figure 6 (Corresponding to Honda Fig. 5)
Regarding claim 9, the Honda/Finburgh combination teaches The blood pressure measurement cuff according to claim 8 as above, wherein a fluid bladder that is to be inflated during blood pressure measurement is provided in approximately the entire region along the inner circumferential surface of the first clamp portion (Honda Fig. 7, element 30), and wherein Honda Fig. 7, element 13 serves to restrict swelling on a portion of the fluid bladder opposite to the measurement region which represents the inner circumferential surface of the first clamp portion).
Regarding claim 10, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 1 as above, comprising: an elastic member that applies a tensile force between the one end portion of the first clamp portion and the one end portion of the second clamp portion (Machine Translation of Honda Page 3 second paragraph from the top, an elastic biasing member provides a force that causes the two clamps to approach each other).
Regarding claim 11, the Honda/Finburgh combination teaches the blood pressure measurement cuff according to claim 10 as above, comprising: a latch mechanism that keeps the first clamp portion and the second clamp portion in an open state (Honda Fig. 4, element 15s2 serves to keep the first and second clamp portions in an open state as illustrated in Honda Fig. 7).
Regarding claim 13, the Honda/Finburgh combination teaches the blood pressure monitor according to claim 12, wherein the main body is integrally attached to the blood pressure measurement cuff so as to cover the outer circumferential surface of the first clamp portion (Machine translation of Honda page 4, Application example, a blood pressure measurement device 100 includes parts required to measure blood pressure include a pressure sensor 103 and a pump 105, and because the compression apparatus 1 has a simple structure it can carry it easily - therefore the main body including the pump and sensor may be ‘easily’ placed on the first clamp portion due to its simple structure), wherein an operation switch for inputting a blood pressure measurement start instruction is provided in a region adjacent to the slide hole of the first clamp portion on the outer surface of the main body (Machine translation of Honda page 4, Application example, operation unit 115 is part of blood pressure measurement device 100 and causes the blood pressure measurement device to execute various processes), and wherein a second pressing region for placing a finger is formed at a position corresponding to the operation switch on the outer circumferential surface side of the one end portion of the second clamp portion of the cuff (Machine translation of Honda page 4, Application example, operation unit 115 is part of blood pressure measurement device 100. When the main body is easily carried by the outer circumference of the first clamp portion, the operation unit 115 would be located on the outer circumferential surface side of the one end portion of the second clamp portion of the cuff and a correspond second pressing region for a finger exists on the operation unit 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791